ORDER
PER CURIAM.
The defendant, Christipher Nance, appeals the judgment entered by the Circuit Court of Monroe County following his conviction by a jury of involuntary manslaughter in the first degree, in violation of section 565.024 RSMo. (2000). The trial court sentenced the defendant to seven years’ imprisonment, subject to callback within 120 days pursuant to section 559.115 RSMo. (Supp.2006). Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).